Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because it is more than 150 words long.  Correction is required.  See MPEP § 608.01(b).

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Allowable Subject Matter
Claims 1 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Several prior art patents or publications (see Other Prior Art Section below) disclose monitoring the location of a person or parolee using an electronic device and generating an alert if the person/parolee has moved outside a designated area. These prior art patents essentially disclose all but the 1st limitation in claim 1:
generating, by the system, a curfew location-based curfew data obtained from the recipient mobile device;
sending, by the system, at least one ping to the recipient mobile device in accordance with the time window, time block and frequency information in the security profile;
receiving, by the system, curfew data from the recipient mobile device in response to the at least one ping, the curfew data comprising at least geo-location data associated with the recipient mobile device; 

generating, by the system, a log of sent pings, the received curfew data, and the determination of whether the received geo-location data associated with the received curfew data is within a threshold vicinity of the curfew location;
and scoring, by the system, the received curfew data, wherein the score identifying a likelihood that the recipient device and the recipient associated with the recipient device was located at the curfew location during the curfew time block.  
The prior art does not disclose the 1st limitation:
generating, by a system comprising a processor, a security profile for compliance monitoring of a parolee, the security profile identifying at least one of basic features, geographic features, and identification features, wherein the basic features are further comprised of at least one of a check-in event, an agenda event, a curfew event, and a timeline event, wherein the curfew event is comprised of data request for at least one of geo-location of the recipient mobile device, a time-block defining a curfew start time and a curfew end time, a time window for sending pings to the recipient mobile device within the time block, wherein the time window is a subset of the time period, and a frequency of pings to send to the recipient mobile device within the time window.



Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to compliance monitoring of a parolee/person:

Williams (US 20190340906) discloses systems and methods for monitoring for and preempting pre-identified restriction violation-related behavior(s) of persons under restriction.
Spikes (US 20170084149) discloses a Location Tracking System.
Shechter et al. (US 20160232772) discloses an Electronic Monitoring Home Unit and Installation Methods.
Derrick et al.  (US 20100238024) discloses Alarm and Alarm Management System for Remote Tracking Devices.
Trunzo et al. (US 10891844) discloses Electronic bracelet and an offender monitoring system.
Contestabile (US 7123141) discloses Electronic monitoring systems and methods.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632